DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2020 has been entered.

2.	Claims 46-52 are pending and under examination in the present office action.

Withdrawn Claim Rejections
3.	Upon further consideration, and in an effort to reduce duplicative rejections and simplify the pertinent issues with this application, the following rejections have been withdrawn:
	The rejection of claims 46-47 and 49-52 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartmann et al. (EP 1371986 A1) in view of Dusemund et al. (J. Immunol. Meth. 1982, 50:255-268) and Roser (US 4,891,319), as discussed at section 6 of the 04/14/2020 Office action.

	The rejection of claims 46-52 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mehta et al. (Arch. Neurol. 2000, 57:100-105; hereinafter “Mehta I”), in view of Hartmann et al. (EP 1371986 A1), Dusemund et al. (J. Immunol. Meth. 1982, 50:255-268; on IDS) and Roser (US 4,891,319), as discussed at sections 7-9 of the 04/14/2020 Office action.

Maintained Claim Rejections
Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 46-52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mehta et al. (Arch. Neurol. 2000, 57:100-105; “Mehta I”), as evidenced by Mehta et al. (1998; “Mehta II”) and the 6E10 monoclonal antibody product sheet (Cell Sciences, Inc.), and in view of Hartmann et al. (EP 1371986 A1; of record), Herrmann et al. (Stroke, 2000, 31:2670) and Roser (US 4,891,319).  The rejection is maintained for reasons of record and as discussed below.
	The basis of this rejection has been set forth previously (see, for example, section 10 of the 04/14/2020 Office action) and therefore will not be fully reiterated here.
	In brief, the teachings of Mehta I provide for a method for determining the amount of A42 and A40 in a plasma sample from a subject by using an immunoassay that comprises the N-terminal specific anti-A antibody 6E10 as capture antibody, and secondary antibodies that are specific for the C-terminus of A peptide, either A40 (R164) or A42 (R162).
However, Mehta I does not teach that the at least one second antibody is prepared against a peptide consisting of SEQ ID NO: 2 (A35-42), for determining the amount of A42, or is prepared against a peptide consisting of SEQ ID NO: 3 (A33-40), for determining the amount of A40. Mehta I also does not teach the use of a reagent binding to the second antibody, wherein the reagent is coupled to a first member of a binding pair, and wherein the reagent is anti-IgG antibody, protein A, protein G or a functionally equivalent variant thereof (as in claim 50). Nor does Mehta I teach that the first antibody prebound to the solid support has been treated with a concentrated trehalose solution.
Hartmann et al. disclose diagnostic methods comprising the use of an anti-A42 specific antibody prepared against an A peptide consisting of residues 35-42 of A 40 specific antibody prepared against an Apeptide consisting of amino acids 33-40 of A (which is identical to the peptide of instant SEQ ID NO: 3) (see [0019]).  Consistent with the teachings of Mehta I, these C-terminal specific antibodies are used as secondary antibodies in a sandwich ELISA method, wherein an anti-A antibody that binds to an epitope located within A1-16 is used as the capture antibody in the assay. Hartmann teaches that the method provides good specificity and sensitivity for detecting and measuring the amounts of A42 and A40 in a sample from a subject for the diagnosis of AD.
	Herrmann et al. disclose an immunoassay method for detecting a biomarker protein (in this case, GFAP) in a serum sample using ELISA methodology.  The immunoassy comprises: contacting serum samples to a microtiter plate coated with a rabbit anti-GFAP antibody (i.e. capturing antibody is prebound to a substrate; step (i) of claim 46); incubating then washing; then adding a mouse anti-human GFAP antibody as the secondary antibody (i.e., step (ii) of claim 46). After incubation and more washing, biotinylated rabbit anti-mouse IgG is applied (i.e., step (iii) of claim 46) and the plate is further incubated, washed, and peroxidase-conjugated streptavidin solution is added (i.e., step (iv) of claim 46). Substrate (tetramethylbenzidine solution) is then added, the reaction is stopped after a predetermined time, the plate is then read on an ELISA plate reader, thus detecting the amount of GFAP in the sample (i.e., step (v) of claim 46)(see paragraph spanning pp. 2671-2672).  Accordingly, Herrmann teaches an ELISA method that comprises: a capture antibody prebound to a solid support (rabbit anti-GFAP); a secondary antibody (mouse anti-GFAP); a reagent showing affinity for the secondary antibody, wherein reagent is conjugated to a first member of a binding pair (biotinylated rabbit anti-mouse IgG); and a second member of a binding pair (streptavidin) that is coupled to an enzyme tag (peroxidase).  Apart from the fact that the biomarker protein is different, the ELISA design of Herrmann therefore is directly on point to the immunoassay elements and steps of the present claims and evidences that such an ELISA could predictably be made and reliably applied for the detection of other neural biomarker proteins in blood samples.
Roser teaches that trehalose may be added to a plate containing a prebound antibody in order to protect and preserve the antibody, such that the plate can be stored at room temperature and used at a later time. In other words, Roser teaches a method of preparing an immunoassay plate containing an antibody, which method comprises treating a plate containing a bound antibody with a concentrated trehalose solution. 
It would have been obvious to one of ordinary skill in the art to have modified the ELISA method taught by Mehta I according to the teachings of Hartmann, Herrmann and Roser and thereby arrive at the presently claimed invention. In particular, given the teachings of Hartmann, the artisan would have been aware that the A peptides of A35-42 and A33-40 could be used to generate diagnostically useful antibodies specific for the C-terminus of A42 or A40, respectively. Given the teachings of Herrmann, the artisan would have recognized that an immunoassay technique comprising a double sandwich ELISA utilizing biotinylated tertiary anti-IgG and streptavidin conjugated enzyme could be reasonably applied to the detection of other target antigens. And given the teachings of Roser, the artisan would have recognized that the use of trehalose was routine and predictable in the preparation of immunoassay plates.  
The invention is therefore obvious because the artisan has good reason to pursue the known options within his or her technical grasp to obtain predictable results.  Such would amount to the simple substitution of one known equivalent for another (i.e., one C-terminal A peptide for another) to yield a predictable outcome (i.e., anti-A42 specific and anti-A40 specific antibodies).  Such would also amount to the use of known techniques (i.e., different ELISA set-ups; trehalose preservation of antibodies on plates) to improve similar devices (i.e., a (single) sandwich ELISA) in the same way.  Accordingly, the combined teachings of the above references render obvious the presently recited invention.
Response to Arguments
5.	In the response filed October 13, 2020, Applicant asserts that obviousness rejections cannot be based on conclusory statements but instead must have some reasoning and rational underpinning for support. According to applicant, the existence of another immunoassay technique is not an objection reason, as there is no reason why  peptides. It is argued that Herrmann does not compare the sensitivity or precision of the GFAP immunoassay to other techniques, or to use GFAP levels to diagnose stroke, per se. Applicant asserts that Herrmann discusses the challenges in measuring S-100B levels in stroke patients, and therefore alleges that this situation would similarly be expected with GFAP. Applicant thus argues that Herrmann provides no objectively reasonable teaching that their immunoassay technique is somehow superior, or even equivalent, to the techniques of the Mehta I and Hartmann references, or to any other techniques for that matter. 
6.	Applicant’s arguments have been considered but are not persuasive.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, all of the elements of the presently claimed method are provided for in the prior art references; all but the use of a biotinylated tertiary anti-IgG antibody is taught by Mehta I, and this feature is taught by Hartmann. Moreover, all of the references are within the same field of endeavor (i.e., diagnostic immunoassays for determining biomarkers of neurological damage or disease). In other words, the type of immunoassay employed by the instant invention was both known and used in the prior art to detect other serum protein biomarkers of neural injury or disease. The application of such an immunoassay technique to detect other neurally-derived blood biomarkers besides GFAP, such as A42 or A40, would therefore have been obvious as the claimed invention is simply a predictable variation of a known immunoassay. 
	Applicant’s arguments regarding the Herrmann reference not comparing the sensitivity of the disclosed assay to other types of assays, or that the challenges of 
Furthermore, it is noted that the three-pronged test for obviousness (i.e., suggestion, motivation and expectation of success in the prior art) is one of a number of rationales that can be used to support a finding of obviousness, as established by KSR.  Rather, an additional rationale for the instant finding of obviousness is that the claims would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  The use of an agent such as a biotinylated tertiary anti-IgG antibody would have been one of convenience and simplification for the skilled artisan, as then the secondary antibodies specific for the C-terminus of the A peptide would not require additional modification (i.e., conjugation to first member of a binding pair, such as biotin). Instead, biotinylated anti-IgG could be easily acquired from commercial sources, and could be used in immunoassays for detection of both A40 and A42 peptides. This way, all of the reagents for the detecting the two types of A peptides, A40 and A42, would be identical apart from the C-terminal specific secondary anti-A antibodies. Such simplification of reagents would have been appealing to one of skill in the art, especially given the general high level of knowledge and predictability. Thus, the artisan would still at least be motivated to try using a biotinylated anti-IgG, instead of a biotinylated secondary anti-A antibody, in the immunoassay for detecting A40 or A42.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. Accordingly the rejection of claims 46-52 is maintained. 


Conclusion
7.	No claims are allowed.

THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
  

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649